DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III (Claims 17-28) in the reply filed on 06/16/2022 is acknowledged.  The traversal is on the ground(s) that examinations of the method claims in Group III overlap subject matter of group I and II.  This is not found persuasive because group I pertains to composition which are classified in separate areas from product claims and method claims. Additionally, the patentability of the product claims are not limited to the process of forming but rather the structure itself. Furthermore, the product as claimed do not include use of glycerol and polyvinylpyrrolidone, together with silicone and leaching steps as in method claim.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17- 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “curing the formed three-dimensional structure to at least a predefined extend…” it is vague and indefinite as it is unclear what is meant by predefined extend since variable relating to curing time or temperature is yet to be claimed. The dependent claims 18-28 are rejected for the same reasons as discussed above. 
Allowable Subject Matter
Claims 17-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. None of the prior art teaches a method of forming three-dimensional structure comprising a porous silicone matrix, the method comprising: forming a 3D structure using siloxane mixture, the siloxane mixture comprising a siloxane macromer a porogen mixture comprising glycerol and polyvinyl pyrrolidone; curing the 3D structure …and leaching the porogen mixture from the silicone matrix to result in plurality of pores forming interconnected channels through the silicone matrix of the three-dimensional structure. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5,376,117 – pertaining to breast prosthesis which teaches using silicone materials with filler including glycerin and polyvinylpyrrolidone (as per claims 1-5). However, does not teach leaching the porogen mixture from the silicone matrix to result in plurality of pores forming interconnected channels through the silicone matrix of the three-dimensional structure. 
US 2011/0293667 A1 -  pertaining to bioengineered tissue constructs which uses silicone, along with glycerin and polyvinylpyrrolidone ([0106][0125]). However, the method of producing the bioengineered tissue does not involve leaching step as claimed above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743